 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT engage in or induce or encourage individuals employed byIvan Dietz, A. Loreti & Son, Copper Plumbing Company, Henry J. Cooper,and McBrideSignCompany, or any other person engaged in commerce orin an industry affecting commerce,to engagein, strikes or refusals in thecourse of their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, materials, articles, or commodities, or toperform any services, where an object thereof is to force or require theaforesaid employers or personsto ceasedoingbusinesswith Bethel Electric.WE WILL NOT threaten, coerce, or restrain Ivan Dietz, A. Loreti & Son,Copper Plumbing Company, Henry J. Copper, and McBride Sign Company,or any other person engaged in commerce or in an industry affecting com-merce, where an object thereof is to force or require the aforesaid employers,or any other employer or person,to ceasedoing business with Bethel Electric.INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, LocAL No. 5, AFL-CIO,Labor Organization.Dated-----------------------By---------------------------- Title----------(Representative)()Thisnotice mustremain posted for 60 days from the dateof posting,and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 2107Clark Building, 701-17 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No.471-2977, if they have any questions concerning this notice or compliance with itsprovisions.Weber Shoe CompanyandBoot and Shoe Workers Union, AFL-CIO.Case No. 17-CA-2137.March 17, 1964DECISION AND ORDEROn October 25,1963, Trial Examiner W. Edwin Youngblood issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in thecomplaint and recommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and the1The Respondent's request for oral argument is hereby deniedas, Inour opinion, therecord, including the exceptions and brief adequately presents the issues and the posi-tions of the parties.-146 NLRB No. 40."-' WEBER SHOECOMPANY349Respondent's exceptions and brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner only to theextent consistent herewith.As found by the Trial Examiner, organizational activities in theRespondent's plant began in June 1962, and culminated in a Boardelection on November 23, 1962, which the Union lost. James Hayes,one of the three alleged discriminatees, had solicited 30 to 40 em-ployees to sign union cards, and had acted as union observer in theelection.The Respondent was aware of this activity by Hayes, butit does not appear that it was aware of the activity of the other twoalleged discriminatees, i.e., Hayes' wife, Martha Hayes, who had at-tended union meetings and distributed cards, and his mother-in-law,Vera Watring, who had signed a card.Before the election, and more than 6 months before the charge inthis case was served on the Respondent,2 Plant SuperintendentFisher had issued written warnings to Hayes and employee Williamsfor posting union notices in the plant, told them they could be dis-charged for doing so, and warned them not to pass out cards oncompany property.Foreman' Spencer also talked to Hayes manytimes about why Hayes thought the employees needed a union andwhat good a union would do. Some of these latter conversationsoccurred within the 6-month period preceding the filing of the charge.The Hayeses and Watring lived in Sedalia, Missouri, 28 miles fromthe plant, and drove to work together in Hayes' car.On January14, 1963, they did not report for work because Hayes' car would notstart.Although the Hayeses did not have a telephone in their home,Watring did, but none of them called the plant. The next morningat 8:45, more than an hour after they were due to report for work,Hayes called and reported that all three-would be unable to reach theplant until about noon because of car trouble.When they arrived,Foreman Spencer angrily asked Hayes the reason for his absenceand why he had not telephoned.Hayes explained that he had notelephone in his home and would have had to walk uptown to apublic telephone.Later in the day, Hayes complained to AssistantSuperintendentWells because Spencer had been angry with him.Wells told Hayes that what had happened was "all right" becauseHayes and the others had never made a habit of such conduct andhad always been good workers.All three were absent again on January 23 because of car trouble,and again they failed to notify the plant.On Monday, January 28, they were again absent. The weather wasextremely cold, the Sedalia gas main had broken the night before,and the Hayeses used gas for "heating and cooking in their home.Like the Trial Examiner, we have considered this conduct as background evidence. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDResidents of Sedalia had been requested not to use the telephoneexcept in emergencies to call a doctor or an ambulance, and to stayat home so that gas service could be restored.The Uayeses -went outthat morning, however, with their daughter, and had breakfast atMrs.Watring's home.At 7:30 a.m., Hayes picked up the telephoneto call the plant, did not hear a dial tone, and hung up. No furtheref£ort,to ca11 the plant was made that day.At 8:20 Tuesday morning, Hayes telephoned the plant office andreported that all three would be at workas soonas the gas in theirhome was turned on.However, Foreman Spencer called Hayes backand told him he was terminated.'Hayes explained to Spencer thereasonfor their absence, but Spencer did not revoke the discharge.Hayes then telephoned Superintendent Fisher, who said he hadheard about the situation at Sedalia, but.he too refused to revoke thedischarge.Hayes then asked Fisher if his wife and mother-in-lawwere alsodischarged, and Fisher replied that "the same holds withthem."The dischargees went to the plant the next day. Spencer confirmedtheir discharges and, as the Trial Examiner found, told them thatfailure to call in within30 minutesafter starting time on the secondday of absence resulted in automatic discharge.Hayes said he hadneverheard of sucha rule.The dischargees again appealed to Fisher,who told them the plant had had such a 30-minute rule for a longtime, that it had to start enforcing it sometime, and that it was goingto start then.The TrialExaminerfound that the Respondent had a rule requir-ing discharge for not reporting absences from work and the reasonstherefor.Although the Trial Examiner found that the Hayeses andWatring had never been informed of this rule, the record establishesthat it was the Respondent's practice to discharge employees whowere absent three times within a short period without reporting, andthat three otheremployeeshad been discharged for this reason, oneof themon the sameday as the Hayeses and Watring.4In March 1963, employee Williams, who had been recalled after alayoffin accordwith his seniority, asked Assistant SuperintendentWells about his seniority.Wells remarked during the conversation,"... you are going to keep on just like Jimmy Hayes, going to theunion andthe labor board until you lose your job."Williams thenaskedifHayeslosthis job becauseof hisunionactivity, which Wellsdenied.$The record does not show where Hayes was at the time of either of these calls.A In letters which the Respondent subsequently sent to the Hayeses and Watring offer-ing them reinstatement,the reason given for their discharges was, in effect,failurepromptly to notify their supervisors of their unavailability for work and the reasonstherefor.As a result of these letters,Martha Hayes returned to work on April 24,1963; Hayes and Watring, however,rejected the Respondent's offer of reinstatement. WEBER SHOECOMPANY351The Trial Examiner found that the Respondent discharged Hayesbecause of his union activities, not because he was absent three timeswithout reporting, as the Respondent contended; that it dischargedMartha Hayes and Vera Watring'to be consistent, as the pretextualreason given for the discharge of Hayes applied equally to them;and that all three discharges therefore constituted violations of Sec-tion 8(a) (3) of the Act.He also found violations of Section 8(a) (1)in Spencer's interrogation of Hayes "many times" about why hethought the employees needed a union and what good a union woulddo, and in Wells' statement to Williams that Williams, like Hayes,would continue "going to the union and the labor board until youlose your job."We find merit in the Respondent's exceptions tothese findings.It is clear that the conduct of the three dischargees constitutedcause for discharge whether considered as repeated violations of aplant rule 5 or of generally accepted standards of employee behavior.Thus, these individuals absented themselves from their jobs on threeseparate occasions within 2 weeks, once ,for a full day and twice fora day and a half. On none of these occasions did they call the plantto report the reasons for their absence until after work started on thesecond day of their failure to appear.Moreover, as Hayes' foremanbecame angry the first time they failed to appear or call, and theincident was excused by the superintendent only because they had notpreviously engaged in such conduct, they were on notice that suchconduct was. not tolerated.There is no explanation in the record asto why Hayes or his wife could not have called promptly from apublic telephone to explain their failure to appear for work; whyWatring, who had a telephone in her own home, never called theplant; or why only one token attempt was made to call on January 28,the day of the third absence within 2 weeks.Further, the evidence of discriminatory motivation in dischargingthese three individuals is unconvincing.The Hayeses and Watringwere not treated differently from other employees.Three other em-ployees were discharged for the same reason, one on the same dayas the complainants.Of the four discharged on January 29, onlyone, Hayes, was known to the Respondentas anadvocate of the Union.Several months had elapsed since the background incidents had oc-curred; 2 months had elapsed since the plant election, which the Unionlost; and there is no evidence of any union activity in the plant sincethe election, by Hayes or anyone else.Nor does the ambiguous state-ment which Wells later made to Williams establish that the discharges5Whether the rule required employees to call the plant on the first day of absence, asimplied Eby the Respondent's witnesses,or within 30 minutes of starting time on the sec-ond day of absence, as the dischargees were given to understand at the time of theirdischarge,they had clearly failed to do either.744-670-65-vol. 146-24 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere discriminatory.Accordingly, although we accept the credibilityfindings made by the Trial Examiner, we find, on the record as awhole, that a preponderance of the evidence fails to establish that thedischarges of the Hayeses and Watring were discriminatory.Wealso find that Hayes' testimony as to conversations with ForemanSpencer was too indefinite as to time and content, and the remarksmade to Williams by Assistant Superintendent Wells were too am-biguous, to constitute interference, restraint, or coercion within themeaning of the Act, and, further, that the remark to Williams wouldin any event be too isolated to warrant the issuance of a remedialorder in this case.Accordingly, we shall dismiss the complaint inits entirety.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed March19, 1963,by Boot and ShoeWorkers Union, AFL-CIO,herein called the Union,a complaint was issued against WeberShoe Company,herein called Respondent,on May 3, 1963, alleging violations of Section 8(a)(1)and (3)of theAct, by interrogatingemployees concerning their union activities,threatening employeeswithdischarge for union activities,prohibiting union activi-ties,on Respondent's premises at any time,and discharging James E.Hayes, MarthaA. Hayes, and Vera L. Watring becauseof their union activities.Respondentdenies it has committed the alleged violations.All partieswere represented at thehearing held beforeTrialExaminerW. Edwin Youngblood on July1and2, 1963,at Sedalia,Missouri.Briefs were received from GeneralCounseland Respondenton August 19 and 16, 1963, respectively,and have beenduly considered.Disposi-tion of Respondent'smotion to dismiss the complaint and its proposed findings offact and conclusions of law is made in accordance with the findings herein.Upon the entire record in the case, and frommy observationof the witnesses, Imakethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Missouri corporation,is engaged in the manufacture of footwearat its plant in Tipton,Missouri.Respondent annually purchases goods valued inexcess of$50,000 from outside the State of Missouri and annually ships goods valuedin excess of $50,000 to customers outside the State of Missouri.Respondentadmits, and I find; that it is engaged in commerce within the meaning of Section2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDBoot and Shoe Workers Union,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESOrganizational activities on behalf of the Union commenced approximately inJune 1962 at Respondent's plant.During the next few months Hayes successfullysolicited some 30 to 40 employees to sign union cards.'On August 22, 1962, employee Fred Williams was called into Plant Superintend-ent Fisher's office in connection with union handbills that had been posted in therestroom.During the conversation that ensued, Fisher told Williams that he couldbe discharged"for having union cards in[his] pocket,in [his] car in the parkinglot, or anything on company property."Williams was given an "Employee Warn-'Based on the credited testimonyof Hayes. WEBER SHOECOMPANY353ing Notice"dated August 22, 1962,(Respondent'sExhibit No. 5) for posting unionhandbills without permission and warned that he could be discharged for postinghandbills on company property.Another employee named Carl Blankenship wasalso in Fisher's office,and Fisher asked him if he had been at a union meeting thepreviousFridaynight.2On September 12, 1962, Hayes was called into Fisher's office also in connectionwith handbills that had been posted in the restroom.Hayes was told that he hadbeen seen posting union literature and that he could be discharged for doing so oncompany time.Hayes received an "Employee Warning Notice"(Respondent'sExhibit No.2).During the conversation that ensued,Fisher asked Hayes if Williamshad been at the union meeting the previous Friday night.The preceding Friday,Assistant Superintendent Wells had asked Hayes if he was going to attend the unionmeeting that night.Hayes was instructed by Fisher not to talk union or pass outunion cards from the time he reported to work until he left the plant at the end ofthe workday 3In November 1962,theUnion filed its petition and an election was held onNovember 23, 1962, during which Hayes served as an observer for the Union.Afew days after the election, Wells told Hayes that whereas before the election the"bosses" were certain he was for the Union,since he had been the union observer"everybody" now knew he was for the Union. In addition, Wells said, "As far asI am concerned I would just as soon have you as any other toe laster, but I don'tknow how the rest feel." - Both before and after the election Foreman Spencer talkedtoHayes "many times" about why he thought the employees needed a union, andwhat good a union would do.4Hayes was employed as a toe Laster in Rsepondent's lasting-department and hadbeentold byWells and Foreman Spencer that he was one of the best workers theCompany had ever had.Hayes had been in Respondent's employ about 3 yearswhen he was discharged.Hayes and his wife and mother-in-law,Watring, livedin Sedalia,Missouri,and drove back and-forth to work in Hayes'car.Respondent'splant at Tipton,Missouri,is approximately 27 miles from Sedalia, Missouri.On Monday,January 14, 1963, the alleged discriminatees were unable to get towork because Hayes' car would-not start due to extremely cold weather.Thefollowing morning they started to drive to work in Hayes' car, however, the radiatorhose broke which caused a delay.Hayes telephoned Respondent's office about8:45 a.m. and advised that they would not be able to reach the plant until aboutnoon because of car trouble.5Approximately at noon they reported for work andSpencer asked Hayes why he had been off and why he had not telephoned him.6Hayes told Spencer that he had no telephone at home and the only way he could getto a telephone was to walk"uptown"to a public telephone.ApparentlySpencerbecame angry during this conversation because Hayes then talked to Wells andcomplained about Spencer having gotten"mad" at him.-Wells told Hayes "it wasall right," adding that they had never made a habit of "doing anything like thatbecause [they]had always been good help." 7On Sunday night January 27, 1963, a main gas line supplying gas to Sedalia rup-tured causing a disruption of service in Sedalia.An emergency was declared toexist by the mayor of Sedalia.At that time temperatures were extremely low, infact,close to zero.8aBased on the credited testimony of Williams.Although Williams did not recall theexact date of the conversation,he placed it as occurring the first week of November 1962.Williams testified that he had written on the back of the warning notice which lie re-ceived, and identified the handwriting on the back of Respondent'sExhibit No. 5 as his.Assistaht Superintendent Wells, who was also present during the conversation,crediblytestified he wrote Respondent's Exhibit No 5 and dated it the same day.Under thesecircumstances,and since the exhibit is dated August 22, 1962, 1 have found the con-versation occurred on August 22, 1962.a Based on the credited testimony of Hayes.Hayes was not sure when this incidentoccurred but testified he thought it occurred a few weeks before the union election whichwas held November 23, 1962 Since Respondent's Exhibit No. 2 bears the date of Septem-ber 12, 1962,and Fisher,Wells, and Foreman Ellis Spencer credibly testified the incidentoccurred on that date,I have found this conversation took place on September 12, 1962.4Based on the credited testimony of Hayes.5Working hours were from 7.30 a in. to 4:30 p m.eAccording to Spencer's credited testimony,he had no knowledge that Hayes had re-ported his absence or why Hayes had been absent until he reported for work on Tuesday,January 15, 1963.7 Based on the credited testimony of Hayes8Based on the credited testimonyof Jack Kraus,director of civil defense for Sedalia. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDHayes' home was heated by gas which was also used for cooking.The telephonesystem was overloaded, service was slow, and it was necessary to wait from time totime for a dial tone.9Announcements were made both on radio and televisionpertaining to the situation and residents were advised not to use the telephone exceptin emergencies to call a doctor or an ambulance. In addition, residents were advisedto stay intheirhomes so as to be present when the gas line was hooked up.Hayesheard these announcements.On Monday morning Mr. and Mrs. Hayes and theirchild had breakfast at Watring'shome. It will be recalled that Hayes had notelephone in his own home, however,he tried to telephone Respondent about 7:30a.m. to report the situation from Watring'shome but did not receive a dial tone.Hayes then returned to his home to wait for the gas to be connected.Tuesday morning about 8:20 o'clock Hayes telephoned Respondent'splant andtalked with a girl in the office.Hayes asked the office girl to tell the foreman thatthey would not be in until possibly noon when the gas was "turned on." 10 In afew minutes Spencer telephoned Hayes and informed him that he did not need toreport forworkbecause his termination papers were already prepared.Hayestold Spencer of the situation but Spencer"didn't say much about it and hung up."Hayes then telephoned Fisher and asked if he was fired which Fisher confirmed.Hayes told Fisher that they were without gas and could not use the telephone towhich Fisher replied that he knew what the situation was, adding that they hadheard about it.Hayes then inquired if his wife and Watring were also dischargedand Fisher said,"As far as I am concerned the same holds with them.""Wednesday morning Hayes went to theplantand talked with Spencer who reiter-ated that Hayes was fired.Spencer further said that they were all told when theywere hired that the first day of absence was "all right" but if they did not call within30 minutes of worktime the second day they were automatically discharged.Hayestold Spencer that he had never heard "that"and he had not been told that when hewas hired.Mr. and Mrs. Hayes and Watring then went to see Fisher.They toldFisher that they thought that their discharges were very unfair due to the conditionsin Sedalia.Fisher said that there had been a rule about calling in on the secondday of absence within 30 minutes rafter working hours started for a long time.Further Fisher said, "As of now they were going to begin to enforce it and theyhad to start some place and they were going to start then." 12Williams was laid -off in March 1963 by Spencer who told him that he lackedseniority.Williams was recalled to work in March 1963.At that time he talkedwith Wells and asked about seniority.Wells said that the Union could not hold hisjob.Williams replied that the Union could not "but the labor board might havesomething to say."Then Wells stated,"You are going to keep on just like JimmyHayes, going to the union and the labor board until you lose your job."Williamsasked if he meant Hayes had been fired because of his union activity to which Wellsreplied,"Oh, no,no, didn't mean it that way." 13,It is apparent from the foregoing facts that General Counsel has made out astrongprima faciecase that Hayes and his wife and Watring were discriminatorilydischarged.We turn now to .a consideration of Respondent's case.Respondent contends that Mr. and Mrs.Hayes and Watring were dischargedfor not reporting their absences from work and the reasons therefor.Fishercredibly testified that Respondent has a rule so requiring.This is supported byHayes'own testimony that Spencer"got mad"at him on January 14,1963, fornot notifying him of his absence and the reason for it.In addition,about fourrank-and-file employees of Respondent credibly testified that they were told byRespondent's supervisors to report their absences and the reasons therefor.Underthese circumstances, although I credit the denials of the alleged discriminatees thatY Based on'a stipulation received at the hearing.10 Gas was turned on in the Hayes home about 10:30 Tuesday morning.n Based on the credited testimony of Hayes.12Based on the credited and undenied testimony of Hayes, his wife, and Watring.18Based on the credited testimony of Williams.Wells testified that the conversation oc-curred as follows:Mr.Williams approached me, leaving his place of work, coming to the machineshop and approached me, as to the reasons Mr. Hayes was dismissed I had been re-minded several times about the low earnings of Mr.Williams.And Immediately Itold Mr. Williams he would be better off if he went back to his job he wouldraise hisearnings if he didn't he would wind up without a job the same as Mr. Hayes.I do not credit this somewhat vague and confusing testimony insofar as it contradictsWilliams'testimony which was given in a convincing manner. WEBERSHOE COMPANY355their supervisors ever told -them of such a rule,I am persuadedand find thatRespondent had such a rule.But this doesnot disposeof the matter because the issue is whetherthese em-ployees were discharged for violating the rule or for discriminatoryreasons.Fishertestified thatan employeeis discharged if absenton three separateoccasions withina reasonably short period of time without notifyingRespondentof theabsencesand the reasons therefor.Fisher testified thatRespondentdischarged employeeAlfreda McGinnis on the same day as the allegeddiscriminateesand for the samereason.Fisher testified that McGinnis was discharged for being absent three con-secutive times without reporting the absences and reasons therefor, and that em-ployees Joyce Crider and Edward Jobe were discharged prior to that time for thesame reason.Forelady Brooks Burkhart also testified that McGinnis and Criderwere discharged for this reason.The record establishes that the alleged discrim-inateeswere absent on January 14, 23, and 28, 1963, without notifying Respondentof their absences or the reasons therefor.I am unable to conclude from the entire record, however, that Respondent dis-charged these employees because they were absent three times without reportingtheir absences and the reasons therefor.Rather I conclude that Respondent dis-charged these employees for discriminatoryreasons.The following named factorsare illustrative of my reasons for reaching this conclusion. (1) Neither Spencernor Wells referred to a "3-times rule" on January 15, 1963, when they talked withHayes about not reporting his absences.Nor did they warn him of discharge if athird unreportedabsenceoccurred.(2)Neither Spencer nor Fisher even men-tioned a "3-times rule" on January 29, 1963, when notifying Hayes of the dischargesof thealleged discriminateesand the reasons therefor.Rather Spencer and Fishertold Hayes the reason for their discharges was their failure to call within30 minutesof worktime the second day of absence. Spencer added that failure to complywith this rule meant "automatic discharge."Yet Fisher testified at the hearingthat Respondent did not have a rule requiring employees to call in within 30 minutesof worktime the second day of absence from work. (3) Respondent did not referto a "3-times rule" in any of its letters to the allegeddiscriminateeswhich letterspurported to give thereasonfor their discharges.14(4)Hayes' outstanding activi-ties on behalf of the Union were well known to Respondent. (5) Respondent'sanimus to the Union is demonstrated by its threats of discharge of Hayes andWilliams if they engaged in union activities in the plant at any time. (6) Theemergencysituation existingin Sedalia on January 28 and 29, 1963, which wasknown to Respondent, makes it extremely improbable that Respondent dischargedthese employeesfor failingto report their absencesand the reasonstherefor.(7)Fisher's statement to Hayes on January 30, 1963, that although Respondenthad had therule a longtime "they had to start enforcing it some place and theywere startingnow."(8)Assistant SuperintendentWells' statement to WilliamsinMarch 1963 that "you are going to keep on just like Jimmy Hayes, going to theunion and the labor board until you lose your job."Accordingly, I find that Hayes was discriminatorily discharged in violation ofSection 8(a)(3) of the Act.Although the union activities of Mrs. Hayes andWatring do not appear to have been outstanding,15 and thereis nodirect evidenceof Respondent's knowledge of these union activities, Respondent to be consistenthad to discharge them along with Hayes because the stated reason for dischargeapplied equally to all three employees. I have found this reason to be a pretextand that Hayes was discriminatorily discharged. I therefore find that Mrs. Hayesand Watring were discriminatorily discharged in violation of Section 8(a)(3) ofthe Act.18I further find that Respondent violated Section 8(a)(1) of the Act by: (1)Spencer's interrogations of Hayes about why he thought the employees needed aunion and what good a union would do; and (2) Wells' statement to Williams that"you are going to keep on just like Jimmy Hayes, going to the union and the laborboard until you lose your job."This statement clearly constituted a threat todischarge Williamsfor engaging in unionactivities.1714General Counsel's Exhibits Nos. 6, 7, 8, and 9.15Mrs.Hayes attended union meetings and distributed some union cards.Watringsigned a union card.16Cf.Arnoldware, Inc.,129 NLRB 228, 229; andFuchs Baking Co.,102 NLRB 1350.17 Since the charge was filed and served on March 19, 1963, Section 10(b) of the Actprecludes a finding of unfair labor practices based on Respondent's conduct prior toSeptember 19, 1962. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce:V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a)(3) and (1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies oftheAct.Having found that Respondent discriminatorily dischargedJamesE.Hayes,Martha A. Hayes, and Vera L. Watring, I recommend that they be made wholefor any loss of payresultingfrom their discharges to the dates on which the offersof reinstatement to them were to become effective, less their net earnings during thatperiod.isSuch backpay shall be computed on a quarterly basis in the mannerprescribed by the Board in F.W. Woolworth Company,90 NLRB 289, and shallinclude interest at 6 percent as provided by the Board inIsis Plumbing & HeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shall,therefore, recommend that Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Boot and Shoe Workers Union, AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.By discouraging membership in a labor organization through discriminationin employment, and by interfering with,restraining,and coercing employees inthe exercise of their rights under the Act, Respondent has engagedin and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.4.Respondent did not violate Section 8(a)(1) of the Act by the conduct of itssupervisors in prohibiting union discussion and solicitationon itspremises at anytime.5.Except as specifically found herein, Respondent has not otherwiseengagedin acts or conduct in violation of Section 8 (a)( I) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that Respondent, Weber ShoeCompany, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a) Interrogating its employees concerning their union activitiesina mannerconstituting interference, restraint, or coercion in violation of Section 8(a)(1) ofthe Act.--(b) Threatening its employees with discharge or other reprisals for engagingin union activities.(c)Discouragingmembership in and activities on behalf of Boot and ShoeWorkers Union, AFL-CIO, or any other labor organization of its employees, by dis-charging any employee or in any other manner discriminating in regard to hire ortenure of employment, or any term or condition of employment.18General Counsel does not seek an order requiring that Dir. and Mrs. Hayes and Watringbe offered reinstatement because they received such offers on April 3 and 15 and June 10,1963, respectively, which were to become effective on April 10 and 24 and June 17, 1963,respectively. WEBER SHOECOMPANY357(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organ-ization as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is necessary to. effectuate thepolicies of ,the Act:(a)Make James E. Hayes, Martha A. Hayes, and Vera L. Watring whole for anyloss of earnings they may have suffered as a result of the discrimination against themin the manner set forth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to ascertainany backpay due under the terms of this Recommended Order.(c)Post in its plant at Tipton, Missouri, copies of the attached notice marked"Appendix." 19Copies of said notice to be furnished by the Regional Director forthe Seventeenth Region, shall, after being duly signed by a representative of theRespondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of receipt of this Decision, what steps the Respondent hastaken to comply therewith.20It is further recommended that the complaint be dismissed in all other respects.le In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."p In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant'to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union activitiesin a manner constituting interference, restraint, or coercion in violation ofSection 8(a) (1) of the Act.WE WILL NOT threaten our employees with discharge or other reprisalsfor engaging in union activities.WE WILL NOT discourage membership in or activities on behalf of Bootand Shoe Workers Union, AFL-CIO, or any labor organization, by dischargingany of our employees or in any other manner discriminating against our em-ployees in regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL NOT in any pother manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named Union or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected byan agree-ment requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make James E. Hayes,Martha A.Hayes, andVeraL.Watringwhole for any loss of pay suffered as a resultof thediscrimination againstthem.WEBER SHOE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1200Rialto Building,906 GrandAvenue,KansasCity,Missouri, Telephone No. Balti-more 1-7000, Extension2732,if they have any questions concerning this notice orcompliance with its provisions.BelberManufacturing CorporationandInternationalLeatherGoods,Plastics & Novelty Workers' Union, AFL-CIO.CaseNo. 5-CA-2181.March 17, 1964DECISION AND ORDEROn October 12, 1962, Trial Examiner Thomas N. Kesselissued anIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report which, in the opinion of the Board, raised issueswhich could best be resolved after a supplemental hearing.Ac-cordingly, on January 14, 1963, the Board remanded this proceedingto the above-named Trial Examinerfor issuanceof ^a SupplementalIntermediate Report.On May 21, 1963, the above-named Trial Ex-aminer issuedhis attached Supplemental Intermediate Report, re-affirming his findings and conclusions,as setforth in the IntermediateReport issued October 12, 1962, and recommending that the Boardorder the Respondent to comply with the recommendations set forthin the initialreportfor action to remedy its unfair labor practicesfound therein.Thereafter, Respondent filed exceptions to the Sup-plemental Intermediate Report and a supporting brief.'Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein ton three-member panel [Mem-bers Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Supple-1In its brief,Respondent moved to include in the record a letter dated March 12, 1963,from the Board's Associate Executive Secretary to the Charging Party's attorney.Re-spondent'smotion is hereby granted and the above-described letter is hereby incorporatedinto the official record of this case.146 NLRB No. 3 8.